DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 4 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Specifically, both claims 4 and 6 depend on claim 1 and further require “wherein the tubular section is pushed onto the sleeve.”

Claim Objections
Claim 1 is objected to because of the following informalities:  "Preparation", "Arrangement" and "Arrangement" in lines 2, 3 and 4 should not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for attempting to claim a process without setting forth any steps to achieve the process.  Method of process claims include active steps (e.g. “ing” endings) to achieve a certain result.  As written, claim 1 merely recites intended results and no active steps.  For examination purposes, “Preparation of a sleeve” in line 2 will be interpreted as “preparing or providing a sleeve”; “Arrangement of an electrical heating element” in line 3 will be interpreted as “arranging an electrical heating element”; “Arrangement of a filler material” in line 4 will be interpreted as “arranging a filler material”; and “at least section-wise compression of the sleeve” in line 7 is interpreted as “at least section-wise compressing the sleeve”.  The reasoning above for rejection of claim 1 similarly applies to claims 2-10 which also omit active steps and recite the intended results.  Claims 2-10 will be interpreted to the best of Examiner’s understanding.  Examiner recommends including active steps (e.g. “ing” endings) to the claims to overcome the rejection.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap the arrangement of the tubular section with respect to the sleeve.  As written, claim 1 merely states "a tubular section is arranged..." before completion of the compression of the sleeve; however, it is unclear where the tubular section is arranged.  For examination purposes, the tubular sectio.
Claims 2-10 are rejected for dependence on claim 1.
Regarding claim 3, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, the phrase “especially stainless steel” is indefinite.  For examination purposes, claim 3 will not be interpreted to require the tubular section be made from stainless steel.
Regarding claim 7, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Specifically, the phrase “especially a sensor, a fuse, and/or a switch” is indefinite.  For examination purposes, claim 3 will not be interpreted to require the at least one electronic component to be a sensor, a fuse, and/or a switch.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schlipf (EP 2180759 A1; translation as provided), in view of Schlipf (DE 102014108919 A1; of record, further translation as provided, herein referred to as Schlipf '919).
Regarding claim 1, Schlipf teaches a method for producing an electrical heating device (heating cartridge 1 in Figures 5-6) comprising the steps of: 
preparation of a sleeve from a first material (inner/additional jacket tube 50 in Figures 5-6; paragraph 0047, additional jacket tube 50 consists of a highly thermally conductive material, such as copper, aluminum or the like) that has a first strength (it is noted the preparation or production of said sleeve would be apparent and within the capabilities for one of ordinary skill in the art), 
5arrangement of an electrical heating element in the sleeve (heating conductor 7; paragraph 0030), 
arrangement of a filler material in the sleeve (insulating material filling 6), so that parts of the electrical heating element carrying current are electrically isolated from the sleeve and a position of the electrical heating element in the sleeve is fixed (paragraph 0030; insulating material filling 6 is provided…in which a coiled hearting conductor is embedded in the area of the section 5), and 
at least section-wise compression of the sleeve, of the electrical heating element arranged 10in sections of the sleeve that are compressed, and of the filler material arranged in sections of the sleeve that are compressed (widened section 5/51 in Figures 5-6; paragraph 0047).  Furthermore, before completion of the at least section-wise compression of the sleeve, in sections to be compressed, a tubular section is arranged that is made from a second material that has a second strength (metal jacket 2 in Figures 5-6; paragraph 0029, a metal jacket…of steel of stainless steel; paragraph 0047, pressing the metal jacket 2 alone in the area of section 5 also results in pressing the additional jacket tube 50 in its section 51).
Schlipf teaches all the elements of claim 1 as discussed above but does not explicitly teach the second strength of the second material being higher than the first strength of the first material.  However, as discussed above, Schlipf discloses the first material being copper, aluminum or the like (paragraph 0047) and the second material being steel or stainless steel (paragraph 0029).  Hence, it would have been obvious for one of ordinary skill in the art at the time of filing the second material (e.g. a steel or stainless steel metal jacket 2) has a higher strength than the first material (e.g. a copper or aluminum jacket tube 50).
Alternatively, Schlipf ‘919 teaches a method for producing an electric heating device (Figures 1-4), comprising: providing a sleeve from a first material (metal jacket 113g); 5arraagdarranging an electrical heating element within the sleeve (resistance wire 105g); providing a filler material (insulating material filling 108a) in the sleeve, so that parts of the electrical heating element are electrically isolated and fixed from the sleeve (as shown in Figure 3g), and arranging a tubular 
Regarding claim 2, Schlipf, as modified by Schlipf ‘919, further teaches the sleeve is prepared from copper, 15aluminum, titanium, or brass (paragraph 0047 of Schlipf, additional jacket tube 50 consists of a highly thermally conductive material, such as copper, aluminum or the like).
Regarding claim 3, Schlipf, as modified by Schlipf ‘919, further teaches the tubular section is made from steel, and is arranged for sections to be compressed (paragraph 0029 of Schlipf, a metal jacket…of steel of stainless steel).
Regarding claims 4 and 6, Schlipf, as modified by Schlipf ‘919, further teaches the tubular section is pushed onto the sleeve (paragraph 0021 of Schlipf ‘919, by pushing at least one metal sleeve onto or pushing at least one metal sleeve into the tubular metal jacket).
Regarding claim 5, Schlipf, as modified by Schlipf ‘919, teaches all the elements of claim 4 as discussed above and further teaches the at least section-wise compression is performed so 
Regarding claims 7 and 8, Schlipf, as modified by Schlipf ‘919, further teaches at least one electronic component is arranged in the sleeve and together with the electrical heating element (switches or controllers 9 and 10 in Figures 5-6, paragraphs 0030-0031 of Schlipf).
Regarding claims 9 and 10, Schlipf, as modified by Schlipf ‘919, teaches all the elements of claim 1 as discussed above but does not teach the tubular section is arranged on the sleeve so that the tubular section projects past the sleeve.  However, Schlipf discloses in an alternate embodiment (Figure 3f) providing additional sections projecting past the sleeve to provide stronger reinforcement (paragraph 0061 of Schlipf ‘919).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Schlipf/Schlipf ‘919 to provide stronger reinforcement, as disclosed by the alternate embodiment of Schlipf ‘919.  Likewise, absent a showing of unexpected results, providing an additional tube at a location extending from the sleeve would be a matter of design choice for one of ordinary skill in the art for the same purpose of stronger reinforcement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eckert (US 6,069,910) discloses an electrical heating device comprising multiple layers surrounding a heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        9/07/2021

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748